DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26, 29, 33, 36, 60 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Vaught et al. (US PGPub 2013/0021373) in view of Kornacki (US PGPub 2014/0068406). 

Regarding claim 33, Vaught discloses a system (fig. 1, HMD device 2), comprising:
a processor ([0059], the processing unit 4 includes much of the computing power used to operate HMD device 2. The processor may execute instructions stored on a processor readable storage device for performing the processes described herein) programmed to initiate executable operations comprising:
presenting on a display a first media content comprising text (fig. 26, augmented reality image 2600); 
tracking, using an image detector (fig. 3, eye tracking camera 134B), user expressions of a user while the user is reading the text of the first media content presented on the display, tracking the user expressions comprising tracking eye movement of the user (fig. 26, gaze location 2602); 
generating user expression data based, at least in part, on the tracking of the user expressions of the user ([0171], an example of a display of auxiliary information in accordance with step 1406 of FIG. 14. The augmented reality image 2600 includes text 2604 such as a word ("GDP") which the user gazes at, based on a gaze location 2602); 
determining whether the user expression data indicates that the user gazes at a portion of the text presented on the display for a period exceeding a threshold value ([0134], Step 1112 determines that a user is gazing at a word, a set of words and/or a graphic element, for at least a threshold amount of time); 
responsive to determining that the user expression data indicates that the user gazes at a portion of the text presented on the display for a period exceeding the threshold value: 
automatically identifying, using a processor processing the user expression data, information contained in the portion of the text at which the user gazes for the period exceeding the threshold value, the information contained in the portion of the text comprising a plurality of words or terms that, together, convey a context beyond a meaning of any one of the plurality of words or terms ([0171], The augmented reality image 2600 includes text 2604 such as a word ("GDP") which the user gazes at, based on a gaze location 2602… a word or phrase); 
automatically identifying at least a second media content that provides further explanation of the information contained in the portion of the text ([0171], In response, an adjusted augmented reality image 2610 can be displayed in which auxiliary information 2612 relating to the gazed-upon text is displayed. For example, the auxiliary information can be the definition of a word or phrase) 
presenting on the display the second media content or a link to the second media content ([0171], FIG. 26 depicts an example of a display of auxiliary information in accordance with step 1406 of FIG. 14. The augmented reality image 2600 includes text 2604 such as a word ("GDP") which the user gazes at, based on a gaze location 2602. In response, an adjusted augmented reality image 2610 can be displayed in which auxiliary information 2612 relating to the gazed-upon text is displayed. For example, the auxiliary information can be the definition of a word or phrase. If the gazed-upon text is the name of a particular person or place, the auxiliary information can provide additional information about the person or place. The auxiliary information can be provided visually, in the augmented reality image, and/or audibly, via the earphones 130 of the HMD device. In this example, the gazed-upon text of "GDP" results in the auxiliary information of: "Gross Domestic Product; def.: value of all goods and services produced." The HMD device can obtain the auxiliary information locally and/or by communicating with another device such as the hub to obtain the auxiliary information. For example, the hub can have the ability to access the auxiliary information on the Internet and communicate it to the HMD device).
	While Vaught discloses displaying media content that provides a further explanation of a term, however it has been known in the art to display media content for a multitude of reasons, including based on the content satisfying a first user specified criteria. In a similar field of endeavor of display devices, Kornacki discloses media content that satisfies at least a first user specified criteria ([0086], The engines then optimize the plausible annotations selected from the list of the preliminary annotations. The state of the user includes user's interests, preferences, context, mood, attention level and user's similar transient parameters. The state of the media includes attributes of the media that help pinpoint parts of the time dependent media involved. These attributes include scenes, music score, clock time, screenplay, music score, shooting locations, casting, productions, and the like of the media). 
	In view of the teachings of Vaught and Kornacki, it would have been obvious to one of ordinary skill in the art to use the user’s interests/preferences/mood etc. as taught by Kornacki in the displaying of media content of Vaught, for the purpose of improving a user experience by providing a display of more customized information. 

Regarding claim 36, the combination of Vaught and Kornacki further discloses the executable operations further comprising:
identifying at least a second user specified criteria that specifies that an analysis of reviews of the second media content is to be presented (Kornacki: [0041], directors' and actors' commentaries, and other special features on the DVD releases of movies, provide additional insights into the making of the movie and its background and is a highly popular offering. Also, a variety of new applications for social TVs are being offered where the viewers can send to each other real time commentaries via a second screen (e.g., a tablet or a smart phone) or to their friends via a social network, Twitter or other applications); and
presenting on the display the analysis of the reviews of the second media content (Kornacki: [0042], The described embodiments of the present invention are to take the above offering a step further and add annotation to the media that are personalized to the specific user's needs, interests and context at the time of viewing the movie. Embodiments track relevant parameters about the user as the user watches, for example, the movie and tailors the commentaries to each specific segment, taking into account both the state of the user and the state of the movie).

Claims 26 and 29 are method claims drawn to the system of claims 33 and 36 respectively and are therefore interpreted and rejected based on similar reasoning. 

	Claims 40 and 43 are computer readable medium claims drawn to the system of claims 33 and 36 respectively and are therefore interpreted and rejected based on similar reasoning. 

Claims 27, 28, 34, 35, 41 and 42  are rejected under 35 U.S.C. 103 as being unpatentable over Vaught and Kornacki further in view of Aggarwal et al. (US PGPub 2015/0278179). 

Regarding claim 34, the combination of Vaught and Kornacki further discloses the executable operations further comprising: 
automatically creating an electronic bookmark (Vaught: [0148], Step 1412 includes bookmarking a state of the text in the augmented reality image and stopping the display. See FIGS. 19 and 28. A subsequent step 1414 includes resuming the display of text based on the bookmark). 
However the combination of Vaught and Kornacki does not disclose the electronic bookmark identifying a portion of the first media content including the portion of the first media content at which the user gazes; and generating a correlation between the electronic bookmark and the user expression data.
In a similar field of endeavor of display devices, Aggarwal discloses the electronic bookmark identifying a portion of the first media content including the portion of the first media content at which the user gazes ([0040], if the note is a user-created note, the method 200 identifies a page number of the document and stores the page number in the metadata); and
generating a correlation between the electronic bookmark and the user expression data ([0040], if the note is a user-created note, the method 200 identifies a page number of the document and stores the page number in the metadata. The page number is stored for future use when the note is later reviewed by the user. Should the user want to review the note, the page of the document that the user was reading when the note was taken is displayed to the user for additional reference, thereby giving context to the note). 
In view of the teachings of Vaught and Kornacki for an electronic bookmark to mark a location in the text that the user was reading when the gaze of the user goes off screen and of Aggarwal suggesting an electronic bookmark at a location of a user-created note, it would have been obvious to one of ordinary skill in the art to modify the bookmark of Vaught and Kornacki by specifically providing that the bookmark is based on the location that the user gazes, as taught by Aggarwal, for the purpose of giving context to the user-created note by providing the page of the document and thus improving the overall user experience. 

Regarding claim 35, the combination of Vaught, Kornacki and Aggarwal further discloses the executable operations further comprising: communicating, with the user expression data, the electronic bookmark and the correlation (Aggarwal: [0040], if the note is a user-created note, the method 200 identifies a page number of the document and stores the page number in the metadata. The page number is stored for future use when the note is later reviewed by the user. Should the user want to review the note, the page of the document that the user was reading when the note was taken is displayed to the user for additional reference, thereby giving context to the note) to another system configured to process the user expression data to identify a user sentiment of the user (Kornacki: [0019], The tagged annotations module 208 may include tagged annotations created in a variety of ways, including crowd sourcing, semantic tagging, sentiment analysis, friends tagging, source selected by user).

Claims 27 and 28 are method claims drawn to the system of claims 34 and 35 respectively and are therefore interpreted and rejected based on similar reasoning. 

	Claims 41 and 42 are computer readable medium claims drawn to the system of claims 34 and35 respectively and are therefore interpreted and rejected based on similar reasoning. 

Claims 30, 31, 37, 38, 44 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Vaught and Kornacki further in view of Mesguich Havilio (US PGPub 2015/0186346)

Regarding claim 37, the combination of Vaught and Kornacki does not disclose the executable operations further comprising: 
maintaining a personalized vocabulary list for the user; and adding to the personalized vocabulary list for the user each new word not already contained in the personalized vocabulary list for the user.
In a similar field of endeavor of display devices, Mesguich Havilio discloses the executable operations further comprising: 
maintaining a personalized vocabulary list for the user; and
adding to the personalized vocabulary list for the user each new word not already contained in the personalized vocabulary list for the user ([0012], In any such cases, the selected word or phrase can be highlighted (e.g., yellowed) by the user, thereby indicating the user's specific interest in that word/phrase, as contrasted to more general highlighting of entire sentences and blocks of text or content. The digital flash card mode may automatically pull an answer from a dictionary or other data source to create a flash card whenever a word or phrase is highlighted by the user, whenever a word or phrase is looked up, or when a flash card option is chosen from an options menu after a word or phrase is selected by the user. In one specific embodiment, the digital flash card mode automatically activates in response to: (1) a highlighting function or mode being activated (e.g., where the user is changing the color of content to highlight it); and (2) the highlighted content including a word or phrase (letters, numbers, symbols or other characters and any combinations thereof)).
In view of the teachings of Vaught and Kornacki for a gaze detection and dictionary look-up of phrases system and of Mesguich Havilio suggesting a personalized vocabulary list, it would have been obvious to one of ordinary skill in the art to modify the system of Vaught and Kornacki by specifically providing a personalized vocabulary list, as taught by Mesguich Havilio, for the purpose of providing additionally functionality for a user for example the techniques can be employed to provide an intuitive way for a student to automatically create personalized flash cards for studying, wherein the user does not have to manually type in the term or phrase or the definition (Mesguich Havilio: [0021]). 

Regarding claim 38, the combination of Vaught, Kornacki and Mesguich Havilio further discloses the executable operations further comprising:
for each new word added to the personalized vocabulary list, accessing a definition of the new word and adding that definition to the personalized vocabulary list (Mesguich Havilio: [0012], the digital flash card mode may automatically pull an answer from a dictionary or other data source to create a flash card whenever a word or phrase is highlighted by the user, whenever a word or phrase is looked up, or when a flash card option is chosen from an options menu after a word or phrase is selected by the user).

Claims 30 and 31 are method claims drawn to the system of claims 37 and 38 respectively and are therefore interpreted and rejected based on similar reasoning. 

Claims 44 and 45 are computer program product claims drawn to the system of claims 37 and 38 respectively and are therefore interpreted and rejected based on similar reasoning. 

Claims 32 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Vaught and Kornacki further in view of Guido et al. (US PGPub 2011/0066636) 

Regarding claim 39, the combination of Vaught and Kornacki further discloses the executable operations further comprising:
determining whether the user expression data indicates that the user gazes at a particular word presented on the display for a period exceeding a threshold value (Vaught: [0134], Step 1112 determines that a user is gazing at a word, a set of words and/or a graphic element, for at least a threshold amount of time); and
responsive to determining that the user expression data indicates that the user gazes at the particular word presented on the display for the period exceeding a threshold value, presenting to the user information (Vaught: [0171], the augmented reality image 2600 includes text 2604 such as a word (“GDP”) which the user gazes at, based on a gaze location 2602. In response, an adjusted augmented reality image 2610 can be displayed in which auxiliary information 2612 relating to the gazed-upon text is displayed). 
While the combination of Vaught and Kornacki discloses displaying a definition of a word or phrase, alternative information to be display, including a user’s comments has been known in the art. In a similar field of endeavor of display devices, Guido discloses wherein the information is comments for the particular word previously added by the user to a personalized vocabulary list for the user (Guido: [0005], Particular embodiments enable users to define one or more slide objects that, when processed by a client-side application, are operative to overlay content (such as comments, multimedia objects, and the like) on viewed web pages and other structured documents).
	In view of the teachings of Vaught, Kornacki, and Guido, it would have been obvious to one of ordinary skill in the art to include the users comments of Guido as the information displayed in the system of Vaught and Kornacki for the purpose of substituting known types of information in order to provide a more customized experience for a user. 

Claim 32 is a method claim drawn to the system of claim 39 and is therefore interpreted and rejected based on similar reasoning. 

Response to Arguments
Applicant’s arguments, see pages 17-40, filed 04/25/2022, with respect to the rejection(s) of claim(s) 26, 33 and 40 under 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kornacki.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rhoads et al. (US PGPub 2011/0098056) discloses “Much of the system's processing (e.g., image processing) may be speculative in nature--tried in expectation that it might be useful in the current context. In accordance with another aspect of the present technology, such processes are throttled up or down in accordance with various factors. One factor is success. If a process seems to be producing positive results, it can be allocated more resources (e.g., memory, network bandwidth, etc.), and be permitted to continue into further stages of operation. If its results appear discouraging, it can be allocated less resources--or stopped altogether. Another factor is the user's interest in the outcome of a particular process, or lack thereof, which can similarly influence whether, and with what resources, a process is allowed to continue. (User interest may be express/explicit--e.g., by the user touching a location on the screen, or it may be inferred from the user's actions or context--e.g., by the user moving the camera to re-position a particular subject in the center of the image frame. Lack of user interest may be similar expressed by, or inferred from, the user's actions, or from the absence of such actions.) Still another factor is the importance of the process' result to another process that is being throttled up or down” ([0020]).
	Frank et al. (US PGPub 2012/0290512) discloses an effective response library from machine learning (fig. 1). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY J FRANK whose telephone number is (571)270-7255. The examiner can normally be reached Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on (571)272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EJF/
/BENJAMIN C LEE/Supervisory Patent Examiner, Art Unit 2693